EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Colligan on 2/7/2022. 

The application has been amended as follows: 
The following claims have been amended:

1. 	(Currently Amended) A method of manufacturing a damper tube, the method 
comprising: 
	 providing a tube having a first end and a second end opposite to the first end;
	 providing a reinforcing insert, at least partly, within the first end of the tube[;],
wherein the reinforcing insert has a planar or cylindrical shape disposed within the first end of the tube;
	 flattening a portion of the first end of the tube; 
	bending 
the first end of the tube into a loop; and 
		connecting an edge of the loop to an outer surface of the tube by welding[.];  and
		trimming an end boundary of the flattened portion. 
2. 	(Currently Amended) The method of claim 1, wherein the bending the 

3.	 (Currently Amended) The method of claim 2, wherein the bending the 

4. 	(Currently Amended) The method of claim 3, wherein the bending the 

5. 	(Currently Amended) The method of claim 1, wherein the bending the 

7. 	(Currently Amended) The method of claim 1, wherein the reinforcing insert has a 	


13. 	(Currently Amended) The method of claim 1, wherein the flattened portion of the first end of the tube is disposed at an offset ["F"] with respect to a central axis of the tube.

21-22.   (Cancelled) 



Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the closest prior art, McGuire (US 3,942,232) teaches a method including a tube (40) having an outer surface, a cylindrical insert (strand of yarn), a step of flattening a portion of the tube, and a step of bending the tube in a loop.  However, McGuire fails to disclose a method of manufacturing a damper tube comprising a step of connecting an edge of a loop to an outer surface of the tube by welding and trimming an end boundary of the flattened portion, in combination with all other limitations set forth by the independent claim.  Additional prior art considered includes Smith (GB1082757A) which 

Claims 2-5, 7, 9-11, 13-14, and 16-20 are allowed as a result of being dependent on an allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.